Case 1:17-cv-10432-DJC Document 50 Filed 12/17/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                         Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



                DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
               EVIDENCE OF SUBSEQUENT REMEDIAL MEASURES

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Memorandum in Support of its Motion In Limine to Preclude Evidence of

Subsequent Remedial Measures pursuant to F.R.E. 401, 403 and 407.

                                       BACKGROUND

       This incident occurred on September 30, 2016. Plaintiff was quick to retain counsel

and on October 11, 2016, Plaintiff’s counsel served the Steamship Authority with a

litigation hold request letter advising under threat of sanctions for spoliation not to alter or

modify the woman’s bathroom door and closer onboard the M/V EAGLE. Litigation Hold

Request, attached hereto as Exhibit 1. Plaintiff, nonetheless did not seek to inspect this

door and closer until much later, and Plaintiff’s experts inspected the door and closer on

December 29, 2017- over one year later.
Case 1:17-cv-10432-DJC Document 50 Filed 12/17/18 Page 2 of 4
                                              2


       Following receipt of the litigation hold request letter, the Steamship Authority in

conjunction with a Marine Surveyor inspected the door on October 19, 2016 and found it to

be operating within normal parameters. The door closing was videotaped and it closed in

approximately four [4] seconds. The manufacturer of the closer, Dorma, recommends that

the door closes between 3-6 seconds.

       While the door and closer were preserved unaltered pursuant to Plaintiff’s counsel’s

demand, the door was used by passengers between September 30, 2016 and December 29,

2017. No adjustments were made and because of use without adjustments, the door closure

was altered and was not representative of the closure when videotaped on October 19, 2016.

The Steamship Authority services approximately 3 million passengers annually.

       Following the Plaintiff’s expert’s inspection, the Steamship Authority adjusted the

valves on the door closer and returned it to operating within the normal 3-6 second closing

parameters recommended by the door closer manufacturer. Defendant anticipates that

Plaintiff will seek to offer evidence at trial concerning this subsequent remedial measure.

                                       ARGUMENT

Fed.R.Evid. 407 provides:

               When measures are taken that would have made an
               earlier injury or harm less likely to occur, evidence of the
               subsequent measures is not admissible to prove
               negligence, culpable conduct; a defect in a product or its
               design; or a need for a warning or instruction.

Fed.R.Evid. 407.


       “The law is clear . . . that evidence of subsequent remedial measures is inadmissible

to prove negligence.” Nieves-Romero v. U.S., 715 F.3d 375, 380 (1st Cir. 2013). It has long

been established that Rule 407 has its basis in public policy concerns. Admitting such

evidence might discourage steps to improve safety. Ramos v. Liberty Mutual Insurance Co.,
Case 1:17-cv-10432-DJC Document 50 Filed 12/17/18 Page 3 of 4
                                              3


615 F.2d 334, 341 (5th Cir.1980), cert. denied, 449 U.S. 1112, 101 S.Ct. 921, 66 L.Ed.2d

840 (1980); Bailey v. Kawasaki Kisen K.K., 455 F.2d 392, 396 (5th Cir.1972) (subsequent

repair evidence should be excluded when used to “demonstrate the defendant's awareness or

implied admission of ‘his negligence, connivance or other culpability in causing the

injury’”).

        Here, the Steamship Authority did not adjust the door following the incident

pursuant to the Plaintiff’s counsel’s litigation hold demand. At the time of the December

29, 2017 Plaintiff’s inspection, it was indicated that the door was not closing within the

Dorma Door closer’s recommended parameters. Plaintiff’s may seek to introduce as

evidence at trial that there was something wrong with the door because the Steamship

Authority adjusted the closer following Plaintiff’s inspection. Such evidence without

question manifests a subsequent remedial measure and is categorically prohibited from

admission pursuant to F.R.E. 407.

        WHEREFORE, all evidence that the door closer was adjusted following the incident

should be precluded from evidence at trial as a subsequent remedial measure.

                                                      By its attorneys,
                                                      CLINTON & MUZYKA, P.C.

                                                      /s/ Olaf Aprans
                                                      ___________________________
                                                      Thomas J. Muzyka
                                                      BBO NO: 365540
                                                      Olaf Aprans
                                                      BBO NO: 670434
                                                      88 Black Falcon Avenue
                                                      Suite 200
                                                      Boston, MA 02210
                                                      (617) 723-9165
                                                      Fax#: (617) 720-3489
                                                      Email: oaprans@clinmuzyka.com
Case 1:17-cv-10432-DJC Document 50 Filed 12/17/18 Page 4 of 4
                                                4




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
